OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff’s argument that there was consistency between the jury’s finding of probable cause on the false arrest cause of action and its finding that plaintiff had established malicious prosecution by defendant is at best speculative and ignores the Trial Judge’s explicit instructions to the jury concerning the events involved in the determination whether there was probable cause. We cannot say, therefore, that the Trial Judge abused his discretion in directing entry of judgment for defendant city on the malicious prosecution cause of action (see CPLR 4111, subd [c]; Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 518, n 5; Kennard v Welded Tank & Constr. Co., 25 NY2d 324, 330).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.